Bothrock, J.,
dissenting. — I cannot concur in the conclusion reached in the foregoing opinion, nor in the reasoning upon which it is founded. I adhere to the views expressed in the opinion in Billings v. Kothe, 49 Iowa, 34, believing that opinion to be a correct construction of the sections of the statute involved in that case and in this.
It is provided that the publication must be made in the county “where the petition is filed.” Code, Sec. 2619. Now, how a publication can be made where the petition is filed, without a petition being on file when the publication is made, is more than I can understand.
I am authorized to say that Seevers, J., unites in this dissent.